Citation Nr: 1623864	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-03 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2002 to July 2002 and from February 2007 to October 2007, and in the Army National Guard from March 2001 to May 2002, from July 2002 to February 2007, and from October 2007 to September 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned via videoconference in June 2015. A transcript of that hearing is of record.

This claim was previously before the Board in September 2015, at which time it was remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran an opportunity to report for VA examinations.  These claims were previously remanded in September 2015, at which time the AOJ was directed to schedule the Veteran for VA examinations to obtain opinions regarding his service connection claims. 

On November 14, 2015, VA examination requests were initiated.  On November 16, 2015, a letter was sent to the Veteran regarding scheduling these examinations.   On November 30, 2015, the examination requests were cancelled because the Veteran failed to respond.  A supplemental statement of the case was issued in January 2016 in which the AOJ denied the claims under 38 C.F.R. § 3.655 due to the Veteran's failure to respond.  In a February 2016 report of contact, the Veteran stated he was never notified of the examination request and requested the examinations to be rescheduled.  

The Board finds that the Veteran has presented good cause for not attending the examinations and that remand is necessary to afford the Veteran another opportunity to report for VA examinations.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must confirm the Veteran's mailing address.

2. Schedule the Veteran for an appropriate VA psychiatric examination conducted by an examiner who has not previously examined him. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. Any testing deemed necessary should be accomplished. The examiner is asked to accomplish the following. 

(a) Identify any and all acquired psychiatric disorders that the Veteran has had at any time since he filed his claim in June 2011. Specifically, if the examiner determines that the Veteran does not have PTSD, the examiner should address the consistent diagnoses of PTSD between 2011 and 2013 in VA treatment notes and in testing, and attempt to reconcile or explain the difference between these diagnoses and his or her own. 

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder, to include PTSD and adjustment disorder, had onset during the Veteran's active service or was caused by his active service. The examiner must address the significance of the Veteran's reports and statements submitted by his family and friends that describe significant changes in the Veteran after he returned from Iraq in 2007. 

The examiner must provide a rationale to support any conclusion reached. 

3. Scheduled for an appropriate VA examination for his claim of service connection for sleep apnea. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. Any testing deemed necessary should be accomplished. 

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is related to service or was caused by the Veteran's active service. 

In rendering an opinion, the examiner is asked to address the Veteran's competent and credible testimony that his sleep apnea had its onset immediately after he returned from Iraq in 2007 and that he was diagnosed with sleep apnea around that time, and the 2013 lay statement from his wife. 

The examiner must provide a rationale to support any conclusion reached.

4. The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).

5. Then, readjudicate the claims on appeal. If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




